Citation Nr: 9903854	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-45 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a breathing problem 
including chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for residuals of 
laceration scar on the ring finger of the right hand.

5.  Entitlement to service connection for skin infection 
including dermatitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESSES AT HEARING ON APPEAL

Appellant and his wife; L.T., observer


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  A Board video 
conference hearing was held with the undersigned Board Member 
in November 1998, a transcript of which is of record.  

At the hearing it was noted by the veteran's representative 
that the veteran was filing a notice of disagreement with the 
RO's denial of service connection for lymphocytic leukemia in 
a rating decision dated in September 1997.  The Board notes 
that the record also appears to contain an earlier timely 
notice of disagreement (NOD) with respect to leukemia dated 
in December 1997.  Since the veteran was not provided a 
statement of the case (SOC) on such matter, the issue of 
entitlement to service connection for lymphocytic leukemia 
will be addressed in the remand portion of the decision.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The claims for service connection for skin infection 
including dermatitis, hearing loss, tinnitus, breathing 
trouble including COPD and residuals of laceration scar on 
the ring finger of the right hand are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims for entitlement to service connection skin 
infection including dermatitis, hearing loss, tinnitus, 
breathing trouble including COPD and residuals of laceration 
scar on the ring finger of the right hand are not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the Unites States Army 
Airforce from March 1943 to November 1945.  His military 
occupational specialty was that of Automobile Repairman.  The 
veteran's service medical records are not on file; an October 
1989 response to a request for these records from the 
National Personnel Records Center (NPRC) indicates that these 
records may have been destroyed in a fire at NPRC in July 
1973.  There is no indication that any alternative medical 
extracts are on file at the Office of the Surgeon General 
(SGO).  Battles and campaigns he was noted to have 
participated in were noted as Normandy and Northern France.  

The record shows that the veteran first filed a claim for 
service connection compensation benefits for the disabilities 
at issue in January 1996.

Pertinent evidence received in support of the veteran's 
claims consist of VA outpatient and hospital records as well 
as reports of VA examinations dating between approximately 
January 1987 and May 1997.

VA outpatient clinical records in January 1987 first refer to 
COPD.  In July 1987, the veteran was first noted to have 
complained of hearing loss.  An audiometric evaluation at 
that time revealed 10/10/10/65 and 70 (right ear), and 
5/5/25/60/and 70 (left ear) at 500/1,000/2,000/3,000/4,000 
Hertz levels.  Speech recognition ability was 92 percent 
bilaterally.  In February 1988, dry skin was noted on 
physical examination. In early 1992, the veteran had a skin 
lesion excised from the 3rd finger of the right hand.  
Postoperatively, the wound healed well.  In August 1992, he 
was seen for complaints of a spot on the right middle finger 
when he noted to have appeared several months earlier 
requiring drainage.  He suspected a foreign body since he had 
a similar lesion on his foot which turned out to be a glass 
sliver.  No foreign body was found on objective examination 
or on X-ray.

In April 1997, the RO requested from the veteran a list of 
all sources of treatment for the disorders at issue in 
connection with establishing his claim of entitlement to 
service connection that were not already of record.

In response to the RO's April 1997 request for any additional 
pertinent records, the veteran indicated that he had no 
additional information to submit.

On a report of a VA skin examination in May 1997 the veteran 
noted as history having a scaling dermatitis over the dorsum 
of the hands, knuckles and fingers periodically since 1946.  
He also gave a history of having vesicular dermatitis of the 
feet.  Following objective examination the diagnoses were 
dyshidrosis of the hands and feet, dermatitis of the feet 
exacerbated by heat, and sweating and dermatitis of the 
hands, specific precipitating agent unknown.  

On a report of a VA audiology examination in May 1997, the 
veteran reported a history of decreased hearing acuity that 
he associated with noise exposure from airplane engines while 
enlisted.  He also reported having tinnitus.  

An audiometric evaluation at that time revealed 45/40/45/75 
and 80 (right ear), and 35/40/50/80/and 85 (left ear) at 
500/1,000/2,000/3,000/4,000 Hertz levels.  Speech recognition 
ability was 84 percent in the right ear and 86 percent in the 
left ear.  The examiner noted that the veteran reported a 
history of hearing loss due to noise exposure during his 
military service.  It was noted that the configuration of the 
veteran's hearing loss was suggestive of the effects of a 
noise induced hearing loss but was of the opinion that there 
was insufficient evidence to determine if the etiology was 
related to the noise exposure or to other factors during or 
after military service.  

On a report of a VA scar examination in May 1997 it was noted 
that the veteran reported a history of laceration of the 
fourth finger of the right hand which occurred after he fell 
down steps in London, England inn a bomb raid.  He noted that 
the finger was nearly cut off.  He stated that the finger had 
to be sewn back on.  On objective examination it was noted 
that there was essentially no discernable laceration scar 
visible.  It was apparently contained within the normal 
creases.  There was no keloid formation.  There was no 
inflammation.  There was no tenderness.  

It was noted that there was nothing to photograph in regard 
to an orthopedic scar.  However, photographs were made due to 
skin changes of the hand.  It was noted that the veteran was 
able to use the right hand normally.  Grip strength was equal 
to that of the left hand.  The ability to oppose the tip of 
the thumb with the tips of all other fingers was normal.  
Diagnosis was history of injury of the right fourth finger 
with normal physical examination.  An X-ray of the right hand 
revealed narrowing of the interphalangeal joints.  The 
cortical margins were intact and the osseous density was 
satisfactory.  There was spurring at the base of the first 
metacarpal.  Impression was degenerative joint disease of the 
right hand.

On a report of a VA pulmonary examination in May 1997 the 
veteran reported having increased difficulty breathing for 
many years.  Following objective examination the diagnosis 
was COPD.  


A Board video conference hearing was held with the 
undersigned Board Member in November 1998, a transcript of 
which is of record.  The veteran and his wife gave sworn 
testimony.  The veteran reported developing a dermatologic 
disease while overseas during service and was primarily 
treated at an infirmary but not by a doctor.  He stated that 
the skin condition had grown worse over the years.  His wife 
reported being married to the veteran for 53 years and 
observing his skin symptoms since they first met.  The 
veteran stated that during active service he began spitting 
up green color phlegm and experiencing wheezing problems with 
his lungs.  

The veteran testified that he was told in service that he had 
bronchitis.  He reported receiving treatment for his 
respiratory disorder from a private family doctor following 
separation from service, but that the records were 
unavailable because the physician had moved away and had 
since died.  His wife noted that she observed the veteran's 
congested symptoms from the time they first met.  The veteran 
reported sustaining a laceration of the right ring finger in 
an air raid during service.  He stated that part of the 
finger had to be sewed back on.  He testified that presently, 
he had little use of the finger including little limitation 
to it.  

The veteran's wife testified that his right ring finger had 
been a problem she was aware of ever since they were married 
which was approximately six months after he separated from 
the service.  The veteran related his hearing loss with 
tinnitus to the exposure to loud noise from C-47 twin engine 
aircraft that lined up outside his hut for hours during 
active duty.  He testified to not being issued ear protection 
since he was located in a building.  He reported failing 
hearing tests ever since then.  He noted that following 
service he did not work around noise.  He stated that the 
machines he worked on after service were termed "dead 
machinery."  His wife noted that the veteran had had a 
hearing problem "forever."



Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned when the fact of chronicity in 
service is not adequately supported, and a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability when 
the threshold level in any of the frequencies, 500, 1,000, 
2,000, 3,000 and 4,000 hertz is 40 decibels or greater; or 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (1998).  The threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Pertinent diseases subject to presumptive service connection 
under 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998) and 38 C.F.R. §§ 
3.307, 3.309 (1998) include sensorineural hearing loss. 

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd 
F.3d, 389 (Fed. Cir. 1997).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).



In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b). 
The regulation requires continuity of symptomatology, not 
continuity of treatment. Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  The United States Court of Veterans Appeals 
(Court) has held that lay observations of symptomatology are 
pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  

In that regard, the Board notes that the Court has held that 
a claim based on chronicity may be well grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  A lay person is competent to testify only as to 
observable symptoms or injury to establish that a claim for 
service connection is well grounded where the determinative 
issue is not medical in nature.  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  Where the determinative issue involves 
medical determination, competent medical evidence is required 
to satisfy well-the groundedness requirement.  Id.

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1998).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  

Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

At the outset, the Board notes there is information on file 
from the National Personnel Records Center (NPRC) that the 
veteran's service medical records may have been destroyed by 
fire in 1973.  Attempts by the RO to obtain any records have 
been unsuccessful.  In cases where a veteran's service 
medical records are presumably destroyed, VA has a heightened 
duty to explain its findings and conclusions.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Following a comprehensive review of the record, the Board 
notes that any skin infection including dermatitis, hearing 
loss, tinnitus, and breathing trouble including COPD noted in 
the record were not initially reported until many years 
following separation from active service.  There is no 
competent medical evidence showing a nexus between any 
pertinent claimed skin infection including dermatitis, 
hearing loss, tinnitus and breathing trouble including COPD 
and the veteran's recognized honorable period of active duty.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Even assuming for the sake of argument that the veteran had 
hearing loss with tinnitus, respiratory problems and 
dermatitis during his remote period of active duty, for which 
he and his wife have claimed that he continued to have 
symptoms over the postservice years, the fact remains that 
the record lacks competent medical evidence linking the 
present conditions to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  

The Board may not overlook the fact that the medical evidence 
reflective of treatment for COPD including a report of a VA 
pulmonary examination in May 1997 shows that the veteran did 
not relate the onset of breathing problems to active duty.  
On a VA skin examination in May 1997, he noted having 
dermatologic changes on regular basis since 1946, a time 
following separation from active duty.  On an audiometric 
examination in May 1997, the examiner essentially noted that 
while the veteran related the onset of hearing loss and 
tinnitus to active duty, the evidence was insufficient to 
determine the etiology of the veteran's present disabilities.  

With respect to the veteran's claim of entitlement to service 
connection for residuals of a laceration scar on the ring 
finger of the right hand, the Board notes that the recent 
pertinent VA examination revealed a normal physical 
examination of the right ring finger.  No identifiable 
residual scar was detected other than by speculation.  The X-
ray of the right hand suggested a diffuse degenerative 
process of the right hand without any specific pertinent 
right ring finger abnormality as part of claimed residuals of 
a laceration of the right ring finger.  

In that regard, assuming the veteran sustained a laceration 
to the right ring finger during his remote service, there is 
no competent medical evidence of present associated 
disability for which service connection may be granted.  
Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992.  A 
disability is impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

While the veteran presently maintains that he has chronic 
disabilities consisting of skin infection including 
dermatitis, hearing loss, tinnitus, breathing trouble 
including COPD and residuals of a laceration scar on the ring 
finger of the right hand which began in service, the Board 
notes the Court has held that while a lay person is competent 
to testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Competent medical evidence of a nexus between skin infection 
including dermatitis, hearing loss, tinnitus, breathing 
trouble including COPD and residuals of a laceration scar on 
the ring finger of the right hand and the veteran's 
recognized active service has not been presented.  Thus, the 
veteran's claims are not well grounded.  If the claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  

Accordingly, the claims for entitlement to service connection 
for skin infection including dermatitis, hearing loss, 
tinnitus, breathing trouble including COPD and residuals of a 
laceration scar on the ring finger of the right hand are 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the claims for service connection for the multiple 
disabilities at issue are not well grounded, the doctrine of 
reasonable doubt may not be applied to the veteran's case.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for chronic skin infection 
including dermatitis, hearing loss, tinnitus, breathing 
trouble including COPD and residuals of a laceration scar on 
the ring finger of the right hand, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes the record shows that the veteran filed a 
timely NOD to the RO's denial of his claim of entitlement to 
service connection for lymphocytic leukemia but was not 
furnished a SOC on the matter.  Accordingly, such issue must 
be Remanded to the RO to provide the veteran due process.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is remanded to the RO for the 
following:

The RO should provide the veteran and his 
representative with a SOC regarding the 
issue of entitlement to service 
connection for lymphocytic leukemia with 
instruction to file a timely substantive 
appeal for appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

